
	

114 HR 5134 IH: Venezuela Defense of Human Rights and Civil Society Extension Act of 2016
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5134
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2016
			Ms. Ros-Lehtinen (for herself, Mr. Sires, Ms. Wasserman Schultz, Mr. Curbelo of Florida, Mr. Diaz-Balart, and Mr. Deutch) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To extend the termination of sanctions with respect to Venezuela under the Venezuela Defense of
			 Human Rights and Civil Society Act of 2014.
	
	
 1.Short titleThis Act may be cited as the Venezuela Defense of Human Rights and Civil Society Extension Act of 2016. 2.Extension of termination of sanctions with respect to VenezuelaSection 5(e) of the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278; 50 U.S.C. 1701 note) is amended by striking December 31, 2016 and inserting December 31, 2019.
		
